Citation Nr: 1736044	
Decision Date: 08/30/17    Archive Date: 09/06/17

DOCKET NO.  14-29 059A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for rheumatoid arthritis.

2.  Entitlement to an initial compensable rating for skin cancer.  


REPRESENTATION

Veteran represented by:  Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Veteran, Observer (Veteran's brother)


ATTORNEY FOR THE BOARD

A. VanValkenburg, Associate Counsel

INTRODUCTION

The Veteran served on active duty from January 1964 to June 1971.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2017, the Veteran testified at a Travel Board hearing and a copy of the transcript is of record.  During the hearing, the Veteran expressed intent to waive RO review of additional evidence.  As such, the Board finds that the Veteran's claim of entitlement to service connection for rheumatoid arthritis is ready for appellate review.  See 38 C.F.R. § 20.1304 (2016).

In August 2017, the Veteran filed a motion to Advance on the Docket (AOD) due to his age.  The Board finds that the Veteran has shown sufficient cause by way of advanced age (defined as 75 years or more).  Thus, the AOD motion is granted.  See 38 U.S.C.A. § 7107 (a)(2) (West 2014); 38 C.F.R. § 20.900 (c) (2016).

The issue of entitlement to an initial increased rating for skin cancer is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The preponderance of the evidence is against a finding that rheumatoid arthritis manifest in-service, within a year of service or is otherwise etiologically related to the Veteran's active duty service.



CONCLUSION OF LAW

Criteria for service connection for rheumatoid arthritis have not been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duty to notify and assist 

VA's duty to notify was satisfied by a letter dated in December 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA also has a duty to assist a Veteran in the development of the claim.  That duty includes assisting the Veteran in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, a VA examination was not provided for the Veteran's service connection claim.  The Board finds that no examination was required by VA as there is no competent and credible indication that the claimed disability is related to service, as will be discussed below.  See McClendon v. Nicholson, 20 Vet. App. 79 (2006) and Duenas v. Principi, 18 Vet. App. 512 (2004) (a VA examination and/or opinion is warranted when there is an indication in the record that a current disability is related to military service).  

The Board finds that all necessary development as to the issues decided herein has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, the Board will address the merits of the claims.





Rheumatoid arthritis

The Veteran asserts entitlement to service connection for rheumatoid arthritis.  He asserts that the condition onset gradually and does not assert a specific incident or date of onset.  See April 2017 Board hearing.

In order to establish service connection on a direct basis, the record must contain: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Certain diseases, such as arthritis, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  

The Veteran has a current diagnosis of rheumatoid arthritis.  See e.g., Virtual VA CAPRI records dated May 30, 2017.

The Veteran's service treatment records are absent any complaints, treatment or diagnosis of any rheumatism or rheumatoid arthritis.  The Veteran specifically denied arthritis or rheumatism and swollen or painful joints on his report of medical history upon exit examination in June 1971, despite endorsing other conditions such as running ears and mumps.  On exit examination, and all other medical examinations in-service, the Veteran's body systems were clinically normal.  

The earliest documentation of treatment for any arthritis treatment is from December 2003, over 30 years post-service.  As such, there is no indication that rheumatoid arthritis onset within the initial post-separation year and presumptive service connection is not warranted.  38 C.F.R. §§ 3.303, 3.307, 3.309.  While not dispositive, the significant lapse in time between service and post-service medical treatment, is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).
At the Veteran's April 2017 hearing, the Board granted the Veteran's motion to hold the record open for an additional 60 days.  Approximately a week after the hearing, the Veteran requested a nexus opinion from his VA treating physician for his claimed rheumatoid arthritis condition and submitted paperwork for him to review.  Thereafter, the Veteran was informed that rheumatoid arthritis is an inherited trait and not related to military.  See Virtual VA treatment records dated May 30, 2017, pg. 33-34 of 342.  There is no contrary medical opinion of record.

The only evidence in support of the claim is the Veteran's belief that his current rheumatoid arthritis is related to his service.  While the Veteran is competent to describe certain symptoms associated with his arthritis, such as pain, he is not competent to provide testimony regarding its etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, n. 4 (Fed. Cir. 2007) (a layperson may be competent to identify a condition where the condition is simple, like a broken leg, but not if the condition is, for example, a type of cancer).

Accordingly, the Board finds that service connection cannot be granted on a direct or presumptive basis.  There is no evidence of any chronic joint pain or arthritis during or within one year of service, nor any competent medical evidence suggesting that the Veteran's current diagnoses are related to his military service.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule does not apply.  See 38 U.S.C.A. § 5107 (b).  Therefore, the Veteran's claim for service connection for rheumatoid arthritis must be denied.  38 U.S.C.A. § 5107 (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).   


ORDER

Entitlement to service connection for rheumatoid arthritis is denied.  





REMAND

Medical evidence of record suggests a possible worsening of the Veteran's skin cancer condition since the most recent June 2013 VA skin examination.  For example, VA treatment records from June 2017 reveal that the Veteran had two skin lesions removed.  As such, an updated VA examination is required.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to address the current severity of his skin cancer, including residuals.  

All symptoms of the Veteran's skin cancer condition and all clinical findings should be reported in detail, to include the functional impact of such in consideration of both medical and lay evidence.  

For residual scars of the face, head or neck, clearly describe any characteristics of disfigurement.  

For residual scars of the body, clearly indicate whether any scars are painful or unstable; deep and nonlinear; or superficial and nonlinear.  If so, indicate the number, size and location of such scars.  

A complete rationale for all opinions should be provided.  If the examiner is unable to provide any of the requested information, he or she should clearly explain why that is so.  
2.  The claim should then be readjudicated by the AOJ.  If the benefit sought is not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


